The opinion of the court was delivered by
Redfield, Ch. J.
The important question in this case is, in regard to the evidence of the judgment. A record maybe proved by an exemplification, or certified copy, under the seal of the court, by the officer having the custody of the same, or by a sworn copy. This is neither. And although copies certified in the manner this is, have no doubt often been received in evidence, in this state, to establish the existence of records, in our own courts, we do not know precisely how this can be justified, upon the rules of evidence established in the English courts of common law. There, even a bill of exceptions, and the records attached, going from an inferior court to a superior court of error, must not only be sealed with the seal of the court, but the judge, formerly, and perhaps even now, is required to appear in person and verify the seal. No exemplification of a record, in any of the courts of Westminster Hall, is received in any other court in the realm, unless verified by the seal of the court. We think the copy defectively authenticated, and it seems, also, to be defective in substance.
Unless we regard the designation of the office of the clerk, as helping out the substance of the record, it does not appear in what state or county the record is found.
And it nowhere appears in what court the judgment was rende "ei, for the clerk of the county is clerk of both the county and supreme court. And we think we are not bound to resort to inference, from the mode of trial, to conjecture in what court the record is probably remaining. It should appear in the the copy of the record.
We think it more creditable, and of better example, to require the exemplification of the records, from superior courts, to be in some reasonable approximation towards certainty and form, than to expend ingenuity to supply such omissions, by intendment.
The judgment is reversed, and the case remanded.